                                                                                   JS-6
1

2
                                                                                  10/18/2019
3
                                                                                    CW
4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10
                                                      Case No. ED CV 18-1338 FMO (PLAx)
11   SAMUEL LOVE,                                )
                                                 )
12                        Plaintiff,             )
                                                 )
13                 v.                            )   JUDGMENT
                                                 )
14   CHRISTINE S KIM, et al.                     )
                                                 )
15                        Defendants.            )
                                                 )
16

17          Pursuant to the Court’s Order Re: Pending Motions, filed on July 8, 2019, and the Court’s

18   Order Re: Motion for Relief, filed contemporaneously with the filing of this Judgment, IT IS

19   ADJUDGED THAT defendants Christine S Kim and Cbosh Corporation shall be jointly and

20   severally liable to plaintiff Samuel Love for the total amount of $9,438.75, which consists of: (1)

21   statutory damages in the amount of $4,000; (2) attorney’s fees in the amount of $4,578.75; and

22   (3) costs in the amount of $860.

23   Dated this 18th day of October, 2019.

24

25                                                                        /s/
                                                                  Fernando M. Olguin
26                                                             United States District Judge

27

28
